Citation Nr: 0814426	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  02-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back strain (low 
back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, where the RO denied the veteran's claim for 
service connection for low back strain.  The veteran 
perfected a timely appeal.

In May 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA office.

In October 2003, the Board remanded the veteran's claim to 
the RO in Waco, Texas for additional development.  After the 
requested development, the Board issued a decision in January 
2006.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in June 2007, pursuant to a Joint Motion 
for Partial Remand, the Court vacated and remanded that part 
of the Board's decision that denied the veteran's claim of 
entitlement to service connection for a low back disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the Joint Motion for Partial Remand that was the basis for 
the Court's June 2007 Order, the Court stated that remand is 
required to procure an additional medical opinion because the 
October 2002 VA opinion was unclear and the September 2005 VA 
opinion did not offer an opinion regarding aggravation.

Specifically, the Court noted that the October 2002 VA 
opinion was unclear insofar as the examiner stated that "the 
veteran's current lower back condition was not permanently 
aggravated beyond the normal course of active military 
service."  Moreover, the September 2005 VA opinion did not 
address the question of aggravation in that the examiner 
opined that the "low back pain preceded his military 
service" but then indicated that the veteran's "present 
spine condition less likely than not originated or was caused 
by military service."  The Court noted that the examiner 
offered no opinion as to whether there was permanent 
aggravation in service.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran's claims folder to be reviewed by 
a VA physician.  (If, and only if, that 
VA physician deems it necessary, should 
the veteran be afforded another VA 
examination, to determine the etiology of 
the veteran's claimed low back disorder).  
All indicated tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner is requested to review the 
entire claims file and a copy of this 
remand.  

2.  The examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether the veteran's 
pre-service low back strain was 
aggravated by his period of active 
military service.

In rendering the requested opinion, the 
examiner should specifically address: (a) 
did the veteran's pre-service low back 
strain increase in severity during his 
period of active duty service (August 
1971 to August 1973)?  (b) If so, was 
such increase in the severity of the 
veteran's (pre-service) low back strain 
due to the natural progression of that 
condition (representing a permanent 
worsening of the underlying pathology of 
that pre-service condition)?

The examiner should outline the rationale 
for any opinion expressed.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

3.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



